United States Court of Appeals
                        For the First Circuit


No. 18-1214

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, as representative for the Commonwealth of Puerto Rico; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, as
 representative for the Puerto Rico Highways and Transportation
                           Authority,

                               Debtors.



                     AMBAC ASSURANCE CORPORATION,

                        Plaintiff, Appellant,

                                  v.

 COMMONWEALTH OF PUERTO RICO, through the Secretary of Justice;
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD; PUERTO RICO FISCAL
 AGENCY AND FINANCIAL ADVISORY AUTHORITY, through the Secretary
 of Justice; PUERTO RICO HIGHWAYS AND TRANSPORTATION AUTHORITY,
   through the Secretary of Justice; RICARDO ROSSELLO NEVARES,
    through the Secretary of Justice; RAUL MALDONADO GAUTIER,
through the Secretary of Justice; JOSE IVAN MARRERO-ROSADO; JOSE
B. CARRION, III; CHRISTIAN SOBRINO VEGA; ANDREW G. BIGGS; CARLOS
     M. GARCIA; ARTHUR J. GONZALEZ; JOSE R. GONZALEZ; ANA J.
         MATOSANTOS; DAVID A. SKEEL, JR.; ELIAS SANCHEZ,

                        Defendants, Appellees,

              OFFICIAL COMMITTEE OF UNSECURED CREDITORS,

                             Intervenor,

                           JOHN DOES 1–12,

                             Defendants.
             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

           [Hon. Laura Taylor Swain, U.S. District Judge*]


                                Before

                    Torruella, Lipez, and Kayatta,
                            Circuit Judges.


     Atara Miller, with whom Dennis F. Dunne, Andrew M. Leblanc,
Grant F. Mainland, Milbank, Tweed, Hadley & McCloy LLP, Roberto A.
Cámara-Fuertes, and Ferraiouli LLC were on brief, for appellant.
     Mark C. Ellenberg, Howard R. Hawkins, Jr., Lary Stromfeld,
Ellen V. Holloman, Gillian Groarke Burns, Thomas J. Curtin, Casey
Servais, Cadwalder, Wickersham & Taft LLP, Heriberto Burgos Pérez,
Ricardo F. Casellas-Sánchez, Diana Pérez-Seda, Casellas Alcover &
Burgos, Maria E. Picó, Rexach & Picó, CSP, Martin A. Sosland, Jason
W. Callen, and Butler Snow LLP on brief for Assured Guaranty
Corporation, Assured Guaranty Municipal Corporation, and Financial
Guaranty Insurance Company, amici curiae.
     Vincent Levy, Daniel M. Sullivan, Margot Hoppin, Evan H.
Stein, and Holwell Shuster & Goldberg LLP on brief for Professor
John W. Ely, Jr., amicus curiae.
     Bruce R. Zirinsky and Zirinsky Law Partners LLC on brief for
Representative Rob Bishop, amicus curiae.
     Martin J. Bienenstock, with whom Stephen L. Ratner, Mark D.
Harris, Michael A. Firestein, Lary Alan Rappaport, Timothy W.
Mungovan, John E. Roberts, Proskauer Rose LLP, Hermann D. Bauer-
Alvarez, and O'Neill & Borges LLC were on brief, for appellee
Financial Oversight and Management Board for Puerto Rico.
     Peter M. Friedman, with whom Isaías Sánchez-Báez, Solicitor
General of Puerto Rico, Carlos Lugo-Fiol, John J. Rapisardi,
Elizabeth L. McKeen, Ashley M. Pavel, O'Melveny & Myers LLP, Luis
Marini, and Marini Pietrantoni Muñoz, LLC were on brief, for
appellees the Puerto Rico Fiscal Agency and Financial Advisory
Authority, Christian Sobrino Vega, Ricardo Rosselló Nevares, Raul
Maldonado Gautier, and Jose Ivan Marrero Rosado.
     Paul S. Samson, Riemer & Braunstein LLP, Gregory E. Garman,
Erick T. Gjerdingen, and Garman Turner Gordon LLP on brief for
Congressman Raúl Grijalva, ranking member of the House Committee
on Natural Resources, and Congresswoman Nydia Velázquez, member of


     *Of   the Southern District of New York, sitting by designation.
the House Committee on Natural Resources, amici curiae.
     Luc A. Despins, with whom Nicholas A. Bassett, Paul Hastings
LLP, Juan J. Casillas Ayala, and Casillas, Santiago & Torres LLC
were on brief, for the Official Committee of Unsecured Creditors
of All Puerto Rico Title III Debtors (Other than COFINA).


                          June 24, 2019
             KAYATTA, Circuit Judge.        Ambac is a financial guaranty

insurer   and    individual   holder      of    Puerto    Rico   Highways   and

Transportation Authority (HTA) bonds.           In this Title III adversary

proceeding      arising   within   HTA's       debt-adjustment    proceedings

pursuant to the Puerto Rico Oversight, Management, and Economic

Stability Act (PROMESA), Ambac brings constitutional and statutory

challenges to measures the Commonwealth of Puerto Rico has taken

to block payments to holders of HTA bonds.            Because the Title III

court lacks the authority to grant the declaratory and injunctive

relief that Ambac seeks, we affirm the dismissal of Ambac's claims.

                                     I.

             Because this appeal comes before us from the dismissal

of Ambac's constitutional and statutory claims, "we take as true

the facts presented in [Ambac's] complaint and draw all reasonable

inferences in [its] favor."        Maloy v. Ballori-Lage, 744 F.3d 250,

251 (1st Cir. 2014).

             HTA develops, operates, and maintains Puerto Rico's

highways and transportation infrastructure.              It has the ability to

issue bonds to finance its operations pursuant to the Puerto Rico

Highways and Transportation Authority Act, P.R. Laws Ann. tit. 9,

§ 2012.   In 1968 and 1998, HTA adopted resolutions issuing bonds.

The resolutions set forth the contractual relationship between HTA

and bondholders and "pledge[]" for the payment of "principal,

interest and premiums" certain "[r]evenues" and "funds received by


                                    - 4 -
[HTA] . . . from the Commonwealth" (referred to here as "HTA

revenues").      P.R. Highways & Transp. Authority, Resolution No. 98-

06, at 58 [hereinafter 1998 Resolution]; see also P.R. Highways

& Transp. Authority, Resolution No. 68-18, at 50 [hereinafter 1968

Resolution]. The HTA revenues include, among other funds: (1) "all

moneys received by [HTA] on account of the crude oil tax allocated

to [HTA] by Act No. 34"; (2) proceeds from gasoline and oil taxes

and from annual motor-vehicle license fees; (3) "any tolls or other

charges imposed by [HTA]"; and (4) "the proceeds of any other

taxes, fees or charges" that the Puerto Rico legislature authorizes

for payment of "principal of and interest on bonds or other

obligations of [HTA]."       1998 Resolution at 7, 13; see also 1968

Resolution at 11 (employing a similar definition of HTA revenues).

              The bond resolutions require HTA to deposit the HTA

revenues on a monthly basis with a fiscal agent, the Bank of New

York Mellon, which holds the funds in trust for bondholders and

then   pays    bondholders   in   accordance     with    the   terms    of   the

resolutions.      1998 Resolution at 47; 1968 Resolution at 42.              The

resolutions further provide that the bondholders' interest in the

HTA    revenues    is   paramount,     subject   to      one   qualification:

Commonwealth law requires that revenues be used to first pay

interest   and    amortization    of   the   public     debt   (i.e.,   general

obligation bonds) in years in which other available resources are




                                     - 5 -
insufficient to meet appropriations.           See P.R. Const. art. VI,

§ 8; see also 1998 Resolution at 19; 1968 Resolution at 17.1

           A    succession    of   related   events   upset   the   parties'

contractual arrangement concerning the HTA revenues, giving rise

to this lawsuit. In brief, the Commonwealth and Governor of Puerto

Rico promulgated a series of laws and executive orders -- known as

the "Moratorium Laws and Orders" -- that halted the flow of

revenues from the Commonwealth and HTA to the fiscal agent for

payment to bondholders and, instead, directed those revenues to

the   payment   of   other,   ordinary   Commonwealth    expenses.2      The

Moratorium Laws and Orders also stayed creditor remedies to enforce

their contractual rights under the bondholder resolutions.




      1Ambac alleges that the HTA revenues fall within the category
of "special revenues" as defined in the municipal-bankruptcy code,
see 11 U.S.C. § 902(2); 48 U.S.C. § 2161(a) (incorporating 11
U.S.C. § 902 into PROMESA), and that it has a security interest in
all such revenues. Intervenor the Official Committee of Unsecured
Creditors of All Puerto Rico Title III Debtors (Other than COFINA)
contests at least the latter point and urges us to construe Ambac's
security interest narrowly as extending only to HTA revenues
actually deposited with the fiscal agent. As will become evident,
the resolution of this issue is not necessary to settle the
immediate appeal.
      2See, e.g., Puerto Rico Emergency Moratorium and Financial
Rehabilitation Act, P.R. Laws Ann. tit. 3, §§ 9282–9288 (codifying
then-Governor Alejandro García Padilla's moratorium orders and
granting him the authority to suspend the Commonwealth's debt
obligations); see also Puerto Rico Financial Emergency and Fiscal
Responsibility Act, P.R. Laws Ann. tit. 3, §§ 9431–9437
(indefinitely continuing the moratorium orders).


                                    - 6 -
             Thereafter, the Financial Oversight and Management Board

for Puerto Rico ("Oversight Board") -- established by PROMESA, 48

U.S.C. §§ 2101–2241, and tasked with "provid[ing] a method for

[Puerto Rico] to achieve fiscal responsibility and access to the

capital markets," id. § 2121(a) -- certified a "Fiscal Plan" for

Puerto Rico to which all Commonwealth laws and budgets must

conform, see id. §§ 2141(c), 2144(a)–(c).                 The Fiscal Plan calls

for the continued diversion of HTA revenues over the course of the

next decade.3    The Oversight Board, pursuant to its authority under

section 304 of PROMESA, id. § 2164(a), subsequently initiated

Title III debt-adjustment proceedings on behalf of HTA, which also

triggered an automatic stay of actions to collect preexisting debts

from the agency, 11 U.S.C. § 362(a)(1), (5); 48 U.S.C. § 2161(a)

(incorporating 11 U.S.C. § 362).                The Puerto Rico Fiscal Agency

and Financial Advisory Authority (AAFAF) then ordered the Bank of

New   York   Mellon,    as     fiscal   agent,     to   halt    payments   to   HTA

bondholders, reasoning that the funds held in trust are still the

property of the Commonwealth and their application to HTA bonds

would violate the automatic stay.           In July 2017, HTA defaulted on

a bond payment in the amount of $219 million.

             Ambac,    which    is   both   a    holder   and    insurer   of   the

defaulted HTA bonds, commenced this adversary action in the so-


      3In April 2018, the Oversight Board certified a new Fiscal
Plan that continues the diversion of HTA revenues.


                                        - 7 -
called    "Title III      court,"      bringing     Contracts        Clause,      Takings

Clause, Due Process Clause, preemption, and statutory challenges

to the Commonwealth's actions.             Ambac asked that court to declare

as null the Moratorium Laws and Orders and the Fiscal Plan, and it

sought a negative injunction preventing the Commonwealth from

continuing to impair the flow of HTA revenues to bondholders.                        The

Title III court carefully reviewed and rejected all of Ambac's

requested relief, dismissing the complaint with prejudice.                           See

Ambac Assurance Corp. v. Puerto Rico (In re Fin. Oversight & Mgmt.

Bd. for P.R.), 297 F. Supp. 3d 269 (D.P.R. 2018).                    Ambac then filed

this timely appeal.

                                           II.

             Two sections of PROMESA prevent the Title III court from

granting     the    relief      that     Ambac    requests     in    this    adversary

proceeding.

                                           A.

             Section 106 of PROMESA provides:                  "There shall be no

jurisdiction       in   any     United    States    district        court    to    review

challenges to the Oversight Board's certification determinations

under this chapter."          48 U.S.C. § 2126(e).          As this court recently

explained,    "PROMESA        grants     the     Board    exclusive    authority       to

certify Fiscal Plans and Territory Budgets for Puerto Rico.                           It

then     insulates      those    certification           decisions    from     judicial

review . . . ."         Méndez-Núñez v. Fin. Oversight & Mgmt. Bd. for


                                          - 8 -
P.R., (In re Fin. Oversight & Mgmt. Bd. for P.R.), 916 F.3d 98,

112 (1st Cir. 2019).        In its First Amended Complaint, Ambac

repeatedly requests "injunctive relief invalidating the Oversight

Board's certification of the Fiscal Plan."         This relief is plainly

precluded as a result of section 106 and our holding in Méndez-

Núñez.

                                     B.

     Section 305 of PROMESA states, in relevant part:

     [N]otwithstanding any power of the court, unless the
     Oversight Board consents or the plan so provides, the
     court may not, by any stay, order, or decree, in the
     case or otherwise, interfere with -- (1) any of the
     political or governmental powers of the debtor; (2) any
     of the property or revenues of the debtor; or (3) the
     use or enjoyment by the debtor of any income-producing
     property.

48 U.S.C. § 2165. The provision mimics, in all pertinent respects,

the analogous section 904 of the municipal-bankruptcy code.               See

11 U.S.C. § 904.

           Ambac seeks declaratory and injunctive relief that would

require   the   Title III   court    to     directly   interfere   with   the

"political or governmental powers" and "property or revenues" of

the Commonwealth and HTA, at least as to those HTA revenues that

have yet to be transferred to the fiscal agent and remain in the

possession of the Commonwealth.             Specifically, Ambac requests

injunctive relief that would compel the Commonwealth's remittance

of toll revenues, vehicles fees, and excise taxes to HTA and then



                                    - 9 -
to the Bank of New York Mellon for payment to bondholders.                         Ambac

hopes to achieve much the same end by obtaining a declaration that

the Commonwealth's continued divergence of these funds pursuant to

the     Moratorium       Laws       and    Orders    and      the    Fiscal    Plan     is

unconstitutional, preempted under section 303 of PROMESA, and in

violation      of    sections 922(d)          and    928(a)     of    the     municipal-

bankruptcy     code      (as    incorporated        into    PROMESA    via    48   U.S.C.

§ 2161(a)).

              In Financial Oversight and Management Board for Puerto

Rico v. Ad Hoc Group of Puerto Rico Electric Power Authority

Bondholders,        we   held       that   although        section 305      prohibits    a

Title III court from "directly interfering with the listed powers

and properties of [a Commonwealth agency]," it does not bar a

Title III court from granting a reprieve from the automatic stay

under    11   U.S.C.      § 362      to    allow    another     court,      pursuant    to

Commonwealth        law,       to     place    a     Commonwealth        entity       into

receivership.        PREPA, 899 F.3d 13, 19 (1st Cir. 2018).                   In doing

so, we recognized that granting such relief would require a

Title III court to "merely stand[] aside" to "allow[] the processes

of . . . territorial law to operate in normal course."                        Id. at 21.

Here, by contrast, Ambac's requested relief would require the Title

III court itself to direct the Commonwealth's use of its revenues

and property in a manner that contravenes the expressed will of

the Commonwealth legislature, the Governor of Puerto Rico, and the


                                           - 10 -
Oversight Board.     On its face, the text of section 305 bars the

Title III court from granting Ambac such relief absent consent

from the Oversight Board or unless the Fiscal Plan so provides.

See 48 U.S.C. § 2165.

             This conclusion accords with our recent decision in

Aurelius Capital Master, Ltd. v. Puerto Rico, in which we held

that section 305 bars the Title III court from preventing the

Commonwealth from using certain Commonwealth revenues for the

payment of general-obligation debt.        919 F.3d 638, 648–49 (1st

Cir. 2019).    It also accords with how courts have interpreted the

analogous section 904 of the municipal-bankruptcy code.         See Lyda

v. City of Detroit (In re City of Detroit), 841 F.3d 684, 696 (6th

Cir.   2016)    (holding   that   section 904    prohibits   the   court

overseeing     Detroit's   bankruptcy   from    awarding   residents   an

injunction that would have restored water service in the city);

Ass'n of Retired Emps. of Stockton v. City of Stockton (In re City

of Stockton), 478 B.R. 8, 20–22 (Bankr. E.D. Cal. 2012) (concluding

that section 904 precludes enjoining the city from implementing a

reduction in retiree health benefits); see generally 6 Collier on

Bankruptcy ¶ 904.01 (Richard Levin & Henry J. Sommer eds. 16th ed.

2018) [hereinafter Collier] ("[T]he prohibition of this section is

absolute. . . . The question is . . . whether the order improperly

interferes with the political or governmental affairs or property




                                  - 11 -
of the debtor.           If it does, then no matter what authority is used

to support it, the order runs afoul of section 904.").

              The       context    in    which   Congress       passed    section   904

provides further credence to our reading of section 305. In Ashton

v. Cameron County Water Improvement District, the Supreme Court

struck   down       a    predecessor     to    the   modern     municipal-bankruptcy

statute, reasoning that it allowed a federal bankruptcy court to

impermissibly intrude upon the sovereignty of states and their

subdivisions.           298 U.S. 513, 531 (1936) ("If obligations of states

or   their     political          subdivisions       may   be    subjected    to    the

interference here attempted, they are no longer free to manage

their own affairs . . . .").                  By including section 904 (and its

corollary, 11 U.S.C. § 903, which explicitly reserves power to the

states   to     control       municipalities         within     their    territories),

Congress intended to give the bankruptcy courts "only enough

jurisdiction to provide meaningful assistance to municipalities

that require it, not to address the policy matters that such

municipalities control."                Lyda, 841 F.3d at 695 (quoting In re

Addison Cmty. Hosp. Auth., 175 B.R. 646, 649 (Bankr. E.D. Mich.

1994)); see also 6 Collier ¶ 904.LH.

              Notwithstanding the foregoing, Ambac offers four reasons

why section 305 should not preclude us from affording it the

injunctive and declaratory relief that it seeks in this case.




                                          - 12 -
          First,      Ambac    argues    that    nothing    in    section 305

addresses pledged-special-revenue bonds in Title III proceedings.

Accordingly, it reasons, sections 922(d) and 928(a) control the

treatment and disposition of pledged special revenues in Title III

bankruptcy cases, and section 305 therefore poses no bar to the

Title III court's ability to grant its requested relief.

          Section 922(d)          provides       that   "[n]otwithstanding

section 362 of this title and subsection (a) of this section, a

petition filed under this chapter does not operate as a stay of

application    of    pledged   special   revenues . . .      to   payment    of

indebtedness secured by such revenues."           11 U.S.C. § 922(d).       And

section 928(a) states:         "Notwithstanding section 552(a) of this

title . . . , special revenues acquired by the debtor after the

commencement of the case shall remain subject to any lien resulting

from any security agreement entered into by the debtor before the

commencement of the case."           Id. § 928(a).         It is true that

section 305,    in     contrast     to   these     provisions,     does     not

specifically mention "pledged special revenues."            But neither does

it explicitly reference any other type of municipal debt or

substantive form of interference with a debtor's political powers,

property, or revenues.         Analogously, though a sign might simply

state "No Smoking Allowed," no one would reasonably construe such

a prohibition as permitting an individual to light up a cigar

merely because the sign makes no specific reference to rolled,


                                   - 13 -
tobacco-filled      cartridges     of     the   larger,    unfiltered    variety.

Rather,   any     reasonable     reader    would    conclude     that   the   broad

language fairly communicates a reach that plainly encompasses the

narrower application; likewise, Ambac's requested relief that

would    direct    the   Commonwealth      to     turn   over   its   property   to

bondholders      falls   within   the     ambit    of    section 305's   sweeping

language even if we assume that the funds in question are pledged

special revenues within the meaning of sections 922(d) and 928(a).

            Of    course,   if    section 305       directly    conflicted     with

sections 922(d) or 928(a) of the municipal bankruptcy code, one

might turn to "the ancient canon of interpretation . . . generalia

specialibus non derogant (the 'specific governs the general')."

Aurelius Inv., LLC v. Puerto Rico, 915 F.3d 838, 851 (1st Cir.

2019).    Even then, though, section 305’s preface that its terms

apply "notwithstanding any power of the court" might well render

that rule of construction inapplicable.              In any event, there is no

real conflict between the sections pertaining to pledged special

revenues and section 305.          The former two provisions address the

relationship between the automatic stay and the application of

pledged special revenues to a debt.             They say nothing at all about

the subject of section 305, i.e., whether the Title III court

itself has the power to require a debtor to turn over certain

revenues to a creditor.        See Assured Guar. Corp. v. Fin. Oversight




                                     - 14 -
& Mgmt. Bd. for P.R. (In re Fin. Oversight & Mgmt. Bd. for P.R.),

919 F.3d 121, 131 n.12 (1st Cir. 2019).

             Second,    Ambac    alleges     that      our    interpretation     of

section 305    would    "effectively       wipe   out"       sections 922(d)    and

928(a) of the municipal bankruptcy code.                 It argues that these

provisions    mandate    the    debtor's    continued        payment   of   special

revenues pursuant to the terms of the bondholder agreements and

that section 922(d) excepts from the automatic stay a creditor's

action seeking to enforce that mandate.                Our recent decision in

Assured Guaranty rejected both of these contentions.                   See Assured

Guar. Corp., 919 F.3d at 127–32.           Section 928(a) simply does what

it says:     It orders that "special revenues acquired by the debtor

after the commencement of the case shall remain subject to any

lien resulting from any security agreement entered into by the

debtor before the commencement of the case."                 11 U.S.C. § 928(a);

see also Assured Guar. Corp., 919 F.3d at 127–29.                Section 922(d),

in turn, does provide an exception to the automatic stay, but not

as broadly as Ambac contends.          The automatic stay encompasses a

large universe of creditor actions that might affect the debtor,

including not just lawsuits and enforcement actions, but also "any

post-petition collection activities against the debtor."                    S. Rep.

No. 100-506, at 11 (1988) (emphasis added); see also 11 U.S.C.

§ 362(a)(3)    (barring    "any    act . . .      to   exercise     control    over

property of the [debtor]"); 11 U.S.C. § 362(a)(4) (prohibiting


                                    - 15 -
"any act to create, perfect, or enforce any lien against property

of the [debtor]");       11 U.S.C. § 362(a)(6) (proscribing "any act to

collect, assess, or recover a claim against the debtor that arose

before the commencement of the [bankruptcy] case").           This broad

universe of stayed actions was understood to include a secured

creditor's application of collateral in its possession to the

debtor's   outstanding      debt.      See,   e.g.,   3 Collier   ¶ 362.03

("[I]nnocent conduct such as the cashing of checks received from

account debtors of accounts assigned as security may be a technical

violation [of section 362(a)(6)]."); id. ("[T]he stay applies to

secured creditors in possession of collateral and to collateral in

possession of a custodian."); see also S. Rep. No. 100-506, at 11

("The automatic stay of Bankruptcy Code Section 362 is extremely

broad, preventing any post-petition collection activities against

the debtor, including application of the debtor's funds held by a

secured    lender   to    secure    indebtedness."    (emphasis   added));

Metromedia Fiber Network Servs. v. Lexent, Inc. (In re Metromedia

Fiber Network, Inc.), 290 B.R. 487, 493 (Bankr. S.D.N.Y. 2003); In

re Reed, 102 B.R. 243, 245 (Bankr. E.D. Okla. 1989).          Congress in

section 922(d) eliminated any possibility that the stay would

prevent the "application of pledged special revenues . . . to

payment of indebtedness."          11 U.S.C. § 922(d).    But nothing in

that language suggests that Congress also excepted the plethora of




                                    - 16 -
other actions to which the automatic stay applies, most obviously

and notably suits to compel payment.

            Ambac next alleges that section 305 does not prevent the

Title III    court     from   granting     its   requested   injunctive   and

declaratory relief because the Oversight Board consented to such

interference by initiating Title III bankruptcy proceedings.              But

in PREPA we rejected the argument that the mere filing of a

Title III petition might constitute such consent, reasoning that

to rule otherwise would be to "render section 305 a nullity."

PREPA, 899 F.3d at 19.          We see no principled reason to reach a

different conclusion just because the proposed interference in

this case may involve pledged special revenues.

            Finally, Ambac argues that its requested declaratory

relief is not actually coercive and, thus, would not impermissibly

interfere with the governmental affairs or property of HTA and the

Commonwealth.    However, we declined to endorse this argument in

another recent PROMESA case, see Aurelius Capital Masters, Ltd.,
919 F.3d at 648, as did the Sixth Circuit in the municipal-

bankruptcy setting, see Lyda, 841 F.3d at 696 ("Preliminary or

permanent injunctions directing [the City] to stop terminations or

to provide water service . . . necessarily interfere[] . . . .             A

declaration     that     [the    City's]     practices   are    illegal    or

unconstitutional does the same." (citation omitted) (internal

quotation marks omitted)).


                                    - 17 -
          At oral argument, counsel for Ambac also raised the

possibility that our interpretation of section 305 would raise due

process concerns because Ambac would be left without a venue in

which to bring its constitutional claims.       But nothing in our

holding today suggests that Ambac cannot seek traditional stay

relief pursuant to 11 U.S.C. § 362 and raise its constitutional

and statutory arguments in a separate action.    As we explained in

PREPA, section 305 "only bar[s] the Title III court itself from

directly interfering with the debtor's powers or property." 899
F.3d at 21.   It does not, however, impose any such restraint on

another court.

          Accordingly, we hold that the Title III court lacks the

authority to grant the declaratory and injunctive relief that Ambac

seeks in this case.4

                               III.

          For the foregoing reasons, the judgment is affirmed.



     4 In its First Amended Complaint, Ambac alleges that the Bank
of New York Mellon has not applied approximately $69 million in
funds that it is holding in trust for HTA bondholders, citing
AAFAF's letter directing it to retain these funds.     And in one
cursory footnote in its brief, Ambac suggests that section 305
might not bar the Title III court from ordering the disbursement
of pledged special revenues that are already in the hands of the
fiscal agent.    Ambac, however, does nothing further to develop
this argument, so we treat it as waived and we do not consider it
in this appeal. See United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990) ("[I]ssues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are
deemed waived.").


                              - 18 -